Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/20/2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 line 6: "though" should be changed to -- through --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the elongate substrate" in 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting "the elongate substrate" as -- the substrate -- as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Happoya (US 2010/0149823).
Re claim 1: Happoya discloses a light module, comprising: a substrate (30, fig. 1) made of a metallic, heat conductive material (base metal of aluminum, copper, iron, see para [0039]), comprising: a deposition surface (upper surface of 50, fig. 2); an electrically insulating layer (40, fig. 2) (epoxy, see para [0011]) (note: epoxy is a known electrical insulator) deposited on the deposition surface (upper surface of 50); an electrically conductive circuit layer (70, fig. 2) (second copper material layer, see para [0033]) deposited on the insulating layer (40) and including a plurality of metallic circuit traces (71, fig. 3) (trace pattern, see para [0033]);  and a plurality of LED units (60, fig. 2) (LED elements, see para [0033]) electrically connected (see para [0033]) to the circuit layer (70).

Re claim 5: Happoya discloses further comprising at least one of the following: the insulating layer and the circuit layer each have a thickness of between 5 and 100 microns; the substrate is formed of a metallic, heat conductive material having a heat conductivity of at least 150 W/m-K; and the substrate (30, fig. 1) is formed of aluminum or an aluminum alloy (circuit board using metals such as aluminum, see para [0008]).  

Re claim 6: Happoya discloses at least one thermal via (62, fig. 3) (silver paste … high thermal conductivity, see para [0036]) associated with each LED unit (60, fig. 3), the thermal vias (62) formed of a heat conductive material (see para [0036]) and extending through respective openings (opening of 40 with 62, fig. 3) in the insulating layer (40, fig. 3), the thermal vias (62) in heat conductive contact (see para [0036]) with said LED units (60) and said deposition surface (upper surface of 50, fig. 3).  

Re claim 7: As best understood, Happoya discloses at least one auxiliary heat dissipation member (11, fig. 1) mounted to a side of the substrate (bottom side of 30, fig. 1) opposite the deposition surface (40) and located proximate to one of the LED units (60) along a length of the substrate (see fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Happoya (US 2010/0149823) in view of Hsu (US 2014/0369042).
Re claim 2: Happoya teaches a first electrical contact (left 70 of 60, fig. 2) in electrical contact with the circuit layer (40, fig. 2); a second electrical contact (right 70 of 60, fig. 2).
However, Happoya fails to teach the second electrical contact in electrical contact with the substrate; and a third electrical contact in electrical contact with the circuit layer and with the substrate, wherein electrical current supplied to one of the first and second electrical contacts passes sequentially through one of the circuit layer and the substrate, through the third electrical contact, through the other of the circuit layer and the substrate, and to the other of the first and second electrical contacts for powering the plurality of LED units.  
Hsu teaches a first electrical contact (50A or 412, fig. 3) in electrical contact (see para [0039]) with the circuit layer (310, fig. 3); a second electrical contact (411, fig. 3) in electrical contact (see para [0039]) with the substrate (320, fig. 3); and a third electrical contact (412 or 50A, fig. 3) in electrical contact (see para [0039]) with the circuit layer (310) and with the substrate (310), wherein electrical current (electrically connect, see para [0039]) supplied to one of the first and second electrical contacts (411, 50A) passes sequentially through one of the circuit layer (310) and the substrate, through the third electrical contact (412), through the other of the circuit layer and the substrate (320), and to the other of the first and second electrical contacts (411, 50A) for powering the plurality of LED units (10, 20, fig. 3).  
Therefore, in view of Hsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contacts of Happoya such that the second electrical contact in electrical contact with the substrate; and a third electrical contact in electrical contact with the circuit layer and with the substrate, wherein electrical current supplied to one of the first and second electrical contacts passes sequentially through one of the circuit layer and the substrate, though the third electrical contact, through the other of the circuit layer and the substrate, and to the other of the first and second electrical contacts for powering the plurality of LED units, in order to modify the pin orientation to simplify the layout of the circuit [Hsu, 0009].

Re claim 3: Happoya fails to teach the first electrical contact is connected to an anode and the second electrical contact is connected to a cathode, and wherein electrical current supplied to the first electrical contact from the anode passes sequentially through the circuit layer to power the plurality of LED units, through the third electrical contact, through the substrate, and through the second electrical contact to the cathode.  
Hsu teaches the first electrical contact (50A, fig. 3) is connected to an anode (positive polarity, see para [0028]) and the second electrical contact (411, fig. 3) is connected to a cathode (negative polarity, see para [0028]), and 
wherein electrical current (see para [0028] - [0029]) supplied to the first electrical contact (50A) from the anode (positive polarity, see para [0028]) passes sequentially through the circuit layer (310, fig. 3) to power the plurality of LED units (10, 20, fig. 3), through the third electrical contact (412, fig. 3), through the substrate (320), and through the second electrical contact (412, fig. 3) to the cathode (negative polarity, see para [0028]).  
Therefore, in view of Hsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contacts of Happoya such that the first electrical contact is connected to an anode and the second electrical contact is connected to a cathode, and wherein electrical current supplied to the first electrical contact from the anode passes sequentially through the circuit layer to power the plurality of LED units, through the third electrical contact, through the substrate, and through the second electrical contact to the cathode, in order to modify the pin orientation to simplify the layout of the circuit [Hsu, 0009].

Re claim 4: Happoya fails to teach the second electrical contact is connected to an anode and the first electrical contact is connected to a cathode, and wherein electrical current supplied to the second electrical contact from the anode passes sequentially through the substrate, through the third electrical contact, through the circuit layer to power the plurality of LED units, and through the second electrical contact to the cathode.  
Hsu teaches the second electrical contact (50A, fig. 3) is connected to an anode (positive polarity, see para [0028]) and the first electrical contact (411, fig. 3) is connected to a cathode (negative polarity, see para [0028]), and wherein electrical current (see para [0028] - [0029]) supplied to the second electrical contact (50A) from the anode (positive polarity, see para [0028]) passes sequentially through the substrate (320), through the third electrical contact (412), through the circuit layer (310) to power the plurality of LED units (10, 20), and through the second electrical contact (411) to the cathode (negative polarity, see para [0028]).   
Therefore, in view of Hsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contacts of Happoya such that the second electrical contact is connected to an anode and the first electrical contact is connected to a cathode, and wherein electrical current supplied to the second electrical contact from the anode passes sequentially through the substrate, through the third electrical contact, through the circuit layer to power the plurality of LED units, and through the second electrical contact to the cathode, in order to modify the pin orientation to simplify the layout of the circuit [Hsu, 0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 2011/0278638), Wei et al. (US 2015/0319868), and Yeh (US 2013/0107549),  discloses a similar light module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875